Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending. 
Claims 1-17 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2021, 24 December 2021, 24 January 2022, and 03 August 2022 have been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections
Specification
The abstract of the disclosure is objected to because the abstract recites “meg/g” for charge density. Charge density is notated in “meq/g”.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the specification changes from properly denoting the charge density from “meq/g” to the improper notation in ““meg/g”.  
The molecular weight of Jaguar Excel is missing from pg. 6 of the specification. “Jaguar Excel has a charge density of ….and a weight average molecular weight of g/mol, Jaguar C17 has a charge density…” 
The notation for molecular weight is also not consistent through the specification. For example, “g/mole” versus “g/mol” on page 6 of the instant specification. Applicant may pick one or the other, but which one is picked must be consistent throughout the specification.
Applicant is reminded to check the entire disclosure.
Appropriate correction is required.

Claim Objections
Claims 1-4, 10, 13, 14 & 17 are objected to because of the following informalities: 
A space is needed between the recited numeric values and the unit “cps” in claim 1. A space is also needed between “2.5” and “meg/g”. Lastly in section c), line 3, the “g” in “g/mol”.
Claims 2-4 have poor grammar reciting “comprising about from about…”
Claim 10 misspells cationic guar as “cation guar”.
Claims 1, 13 & 14 recite “meg/g” for charge density. Charge density is notated in “meq/g”.  
Claim 17 misspells “group”, inadvertently creating improper Markush language, by reciting “selected from the groups consisting of…” The correct format for Markush claims is “from the group consisting of…” (See MPEP 2117).
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the non-ionic surfactant" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is missing a period. It is unclear where the claim ends and whether any limitations are missing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 ultimately depends from claim 1 and directly depends from claim 2. Claims 1 and 2 recite decyl glucoside is present in the composition, having a lower limit in an amount of “about 8 wt%...” Claim 4 expands the lower limit for the quantity of decyl glucoside by reciting “from about 7 wt %...”
Claim 9 depends from claim 8. Claim 8 recites the lower limit is “from about 900,000 g/mol...” Claim 9 expands the lower limit to “from about 800,000 g/mol...”

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 & 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Happi [(2009; Applicant supplied IDS-12/24/2021); as evidenced by Zasloff (US 9,393,447; 2016)], Peffly [(US 8,435,501; 2013; Applicant supplied on IDS-9/23/2021); as evidenced by Erazo-Majewicz (US 20050227902)] and Onuma (WO 2014/073456).
All references refer to the English language translation.
With regard to claims 1-5 & 7-17, Happi teaches a sulfate-free conditioning shampoo comprising:

    PNG
    media_image1.png
    582
    1062
    media_image1.png
    Greyscale
(pg. 1). Happi teaches inclusion of decyl glucoside sold under the tradename Plantaren 2000 (pg. 1). As evidenced by Zasloff, Plantaren 2000 is a C8-C16 alkyl polyglycoside having a degree of polymerization of 1.5 and is 50% active material (Zasloff-Example 2: col 13). Thereby, Happi implicitly teaches inclusion of 11.5% decyl glucoside (Math: 115/500 = 0.23; 0.23 * 0.50 = 11.5%; pg. 1). Happi teaches inclusion of coco-glucoside in the conditioning shampoo (i.e. polyglucoside; pg. 1). Happi’s conditioning shampoo composition comprises guar hydroxypropyltrimonium chloride and citric acid (i.e. a hydroxy acid and kerolytic agent; pg. 1). Happi’s conditioning shampoo composition does not comprise “sodium alkyl sulfate… behenyltrimethylammonium chloride and a mixture thereof” (pg. 1). 
Happi does not teach the cationic guar has a “weight average molecular weight…and a charge density of…” or the viscosity of the shampoo composition.
In the same field of invention of conditioning shampoo compositions, Peffly teaches a conditioning shampoo composition in which “the viscosity of the shampoo composition itself is maintained at a consumer preferred viscosity of at least about 1500 cps…” (col. 12, ll. 60-end to col. 13, ll. 1-10). Peffly in Example 6 teaches their inventive conditioning shampoo comprises guar hydroxypropyl trimonium chloride sold under the tradename Jaguar Excel (i.e. a cationic guar having a charge density of 0.75 meq/g and a weight average molecular weight of 1,200,000 g/mol;, instant specification -pg. 6; as evidenced by Erazo-Majewicz- Table 20-[0227]; Peffly’s col. 14). More broadly, Peffly teaches Jaguar Excel to be a suitable cationic guar polymer for inclusion in their invention with the cationic guar polymers suitable for inclusion having an average molecular weight of at least about 800,000 g/mol and a charge density of at least about 0.5 meq/gm and preferably less than about 7 meq/ gm (col.11, ll. 10-20; col. 12, ll. 5-10 & 25-45). Peffly teaches the cationic polymers, which may be cationic guar polymers, are included in the conditioning shampoo formulation in an amount “from about 0.01% to about 3%...more preferably from about 0.1% to about 1.0%” (col. 11, ll. 5-10).
In the same field of invention of shampoos, Onuma teaches N-Hance 3299 and Jaguar Excel are suitable cationic polymers which impart smoothness to the hair at the time of rinsing, and can impart a smooth feeling to the hair end after drying (pg. 4). Onuma teaches inclusion of antidandruff agents including piroctone olamine and hydrocarbons including jojoba oil as “various additive components widely used in general shampoo compositions” (pg. 8).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Happi’s conditioning shampoo by substituting Happi’s N-Hance 3299 guar hydroxypropyltrimonium chloride with about 0.01% to about 3% Jaguar Excel (i.e. cationic guar hydroxypropyltrimonium chloride having “a weight average molecular weight… and a charge density of …”), adjusting the viscosity of the shampoo to at least about 1500 cps,  and adding piroctone olamine and jojoba oil as suggested by the combined teachings of Peffly and Onuma because these are reagents included shampoos and the consumer preferred viscosity of shampoo as suggested by the combined teachings of Peffly and Onuma. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to provide the shampoo in a consumer preferred viscosity, improve the lubricity of the shampoo through inclusion of jojoba oil, improve the anti-dandruff properties through inclusion of piroctone olamine, and to promote a smooth feeling to the hair at the time of rinsing and after drying through use of Jaguar Excel cationic guar hydroxypropyltrimonium chloride as suggested by the combined teachings of Peffly and Onuma.
With regard to the recited amounts of decyl glucoside, amount of cationic guar having a “weight average molecular weight…and charge density of …”, weight average molecular weight, charge density and viscosity of the shampoo composition, the combined teachings of Happi, Peffly and Onuma teach these parameters with values which overlap or fall within the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Also, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Happi, Peffly and Onuma, as applied to claims 1-5 & 7-17 above, and further in view of EPA (Published: 12/2015), Urfer (US 4,732,696; 1988), and Boettner (US 3,219,656; 1965).
The teachings of Happi, Peffly and Onuma are described above. The combined teachings of Happi, Peffly and Onuma suggest a shampoo which comprises decyl glucoside surfactant.
Neither Happi, Peffly nor Onuma teach the decyl glucoside has “the structure… and “m” degree of polymerization of 1.
In the same field of invention of shampoos, EPA teaches “synthetic foams can be harmful to aquatic life” (pg. 1). EPA further teaches “[s]ynthetic surfactants such as detergents, shampoos… can be introduced to water bodies by accident or by pollution incident” (pg. 1). The ordinary citizen if they “see what [they] believe to be synthetic foam in a waterway, it is important that [they] inform the EPA Environment Line” (pg. 2). 
In the same field of invention of shampoos, Urfer teaches monoglycosides in shampoos (title; col. 5, ll. 8-15). Urfer teaches a glycoside in which DP1 is glucose and the R hydrophobic moiety (fatty organic portion) is C10 and uses it in a formulation (i.e. decyl glucoside in which R is an alkyl having 10 carbon atoms and a degree of polymerization of 1; title; col. 5, ll. 8-15; Examples I & II-col. 5-6). Urfer teaches “[t]he products described herein are also useful in cosmetics, handcleaners, body soaps, shower gels, shaving creams or gels and hair shampoos” (col. 5, ll. 5-15; Examples I & II-col. 5-6). Urfer teaches “the monoglycoside utilized herein. The monoglycoside is preferably a glucoside and may be obtained as is described in U.S. Pat. No. 3,219,656 to Boettner issued Nov. 23, 1965” (col. 3, ll. 40-55).
Boettner teaches:

    PNG
    media_image2.png
    227
    422
    media_image2.png
    Greyscale
  which encompasses a decyl glucoside with a polymerization degree = 1 (col. 1, ll. 10-30. Boettner teaches their “n-alkyl glucosides are readily biodegradable when tested in raw river water” (col. 1, ll. 25-35). Boettner teaches their “n-decyl glucoside in raw river water gave a rapid degradation as evidenced by a drop in foaming characteristics…. it can be seen that the n-decyl-a-glucoside is rapidly degraded when compared to other surfactants” (col. 5, ll. 70-end). 
Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Happi’s conditioning shampoo by substituting Happi’s generically taught decyl glucoside with the decyl monoglucoside (degree of polymerization = 1) suggested by the combined teachings of Urfer and Boettner because EPA teaches surfactants from shampoos pollute the waterways and the decyl monoglucoside suggested by the combined teachings of Urfer and Boettner is suitable for inclusion in shampoos but “rapidly degrades” in river water. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a shampoo with rapidly degrading surfactant to reduce environmental pollution arising from shampoos.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                 

/NICOLE P BABSON/Primary Examiner, Art Unit 1619